Without passing upon other questions presented by this appeal, we hold that the petitioner's failure to comply with the provisions of sections 7 and 8 of General Ordinance No. 1 of 1921 of the city of Yonkers justifies the action of the Superintendent of Buildings in refusing a permit for the erection of a billboard, and that no question as to the constitutional validity of such ordinance is presented by the record.
The order should be affirmed with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Order affirmed. *Page 534